Citation Nr: 1519232	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1. Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945.  His death certificate indicates that he died on November [redacted], 2002.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A February 2003 rating decision denied service connection for the cause of the Veteran's death.  In a January 2014 Statement of the Case, the RO reopened the claim of service connection for the cause of the Veteran's death.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an unappealed February 2003 rating decision, the RO denied service connection for the cause of the Veteran's death, finding that no medical evidence was presented showing that the Veteran's service connected disabilities contributed to the cause of his death.

2. The evidence received since the February 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death.

3. The Veteran's death certificate shows that the immediate cause of death was respiratory failure due to progressive supranuclear palsy.

4. At the time of the Veteran's death, he was service-connected for a right arm injury with radial nerve involvement (Diagnostic Code 8599-8514), evaluated at 50 percent effective November 21, 1997; a right arm injury with damage to muscle group V (Diagnostic Code 5305), evaluated at 30 percent effective December 1, 1984; tinnitus evaluated at 10 percent from January 26, 1994; and bilateral hearing loss, evaluated as non-compensable.  The Veteran received a total disability rating based on individual unemployability effective July 29, 1998.

5. In-service radial palsy of the right arm was localized and due to a combat wound.  

6. Parkinson's disease did not manifest in service or within one year of discharge from service.  Parkinson's disease is unrelated to service.  Paralysis agitans may not be presumed to be related to service.

7. Progressive supranuclear palsy did not manifest in service or within one year of discharge from service.  Progressive supranuclear palsy is unrelated to service.  An organic disease of the nervous system may not be presumed to be related to service.

8. Neither Parkinson's disease nor progressive nuclear palsy were caused or aggravated by a service-connected disease or injury.

9. The Veteran was not evaluated totally disabled for a service-connected disability for 10 continuous years immediately preceding his death; was not totally disabled from the date of his discharge for a period of not less than 5 years immediately preceding his death; and was not a former prisoner of war (POW). 

10. The Veteran was not "entitled to receive" total service-connected disability compensation by way of any of the possible exceptions listed under 38 C.F.R § 3.22(b).


CONCLUSIONS OF LAW

1. The 2003 rating decision denying service connection for the cause of death is final.  New and material evidence has been received and the claim is reopened.  38 C.F.R. § 3.156.

2.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a May 2011 letter, the RO notified the Appellant of the evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death.  The RO wrote that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury.  The RO also described the requirements for a DIC claim based on a non-service connected disease or injury.  These statements did not precisely comply with Hupp, as they did not specifically mention the Veteran's service-connected disabilities; however, any error in this regard is harmless because the Appellant had actual knowledge that the Veteran was service-connected for right arm disabilities, as shown by a July 2011 letter in which the Appellant refers to the conditions for which he was service-connected.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  Because the Appellant has made this specific contention, the Board finds that she had actual knowledge of what she had to show to establish entitlement.  Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. §3.159(c)(4). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348. 

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Appellant's claim.  Service treatment records, private medical records, VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with this claim.  Although service treatment records were associated with the file, in May 2011, VA made a formal finding that service treatment records were unavailable and all efforts to obtain them were exhausted.  The Appellant was notified of such in a July 2011 letter and given the opportunity to submit additional evidence to substitute for the service medical records.  The Appellant has not identified any other outstanding records that are pertinent to the issues herein decided.  Given that it is unclear whether a complete set of service treatment records have been associated with the file, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A December 2013 opinion as to cause of death was obtained.  This opinion is found to be adequate in so far as it rendered a medical etiological opinion with respect to the Veteran's cause of death and its relationship to service and service-connected disabilities.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  Therefore the Board finds that the Appellant has been provided an adequate medical opinion in conjunction with her claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Analysis

A. New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

In a February 2003 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death based on a lack of medical evidence that the Veteran's service-connected disabilities contributed to the Veteran's death.  The Appellant was provided notice of this decision and her appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2004).   

The evidence received since the February 2003 rating decision includes evidence that is new and material to the claim.  For example, in an April 2014 correspondence, a private treating physician opined that the Veteran's tremors were the result of Parkinson's disease that was brought about by the shrapnel wound the Veteran incurred in service, and that Parkinson's disease was a contributing factor in the Veteran's death.  This new evidence addresses the reason for the previous denial, i.e., a nexus to service.  The credibility of this evidence is to be presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.

B. Cause of the Veteran's Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions. Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a TDIU.  38 C.F.R. § 3.22(c).

In this case, the Appellant claims that the progressive supranuclear palsy identified as a cause of the Veteran's death was related to Parkinson's disease, with which the Veteran had been diagnosed.  She further contends that the tremors associated with Parkinson's disease are related to the tremor for which the Veteran is service-connected.  In support of her contention, the Appellant submitted an April 2014 opinion from Dr. J.S.A., who treated the Appellant for many years.  Dr. J.S.A. stated that while in treatment, the Veteran presented with severe tremors, which were the result of Parkinson's disease that was brought about by the shrapnel wound the Veteran incurred in service.  Dr. J.S.A. also opined that Parkinson's disease was a contributing factor in the Veteran's death.  In sum, the Appellant contends that the Parkinson's disease or supranuclear palsy is related to the wound incurred in service and a right arm tremor.

At the time of his death, the Veteran was service connected for a right arm injury with radial nerve involvement (Diagnostic Code 8599-8514), evaluated at 50 percent effective November 21, 1997; a right arm injury with damage to muscle group V (Diagnostic Code 5305), evaluated at 30 percent effective December 1, 1984; tinnitus evaluated at 10 percent from January 26, 1994; and bilateral hearing loss, non-compensable.  The death certificate lists the cause of death as respiratory failure due to progressive supranuclear palsy.  There are listed no other significant conditions contributing to death.  As the Veteran was not service-connected for Parkinson's disease or supranuclear palsy, the Board considers in the first instance whether service connection for such disorders is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service during a period of war or during any wartime or peacetime service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system or paralysis agitans (a.k.a. Parkinson's disease) if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1376 (32nd ed. 2012) (defining paralysis agitans).   

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  As explained more fully below, the Board finds that neither an organic disease of the nervous system nor paralysis agitans manifested during service or within the one-year presumptive period following service.  Accordingly, service connection on a presumptive basis is not warranted.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, service treatment records show a February 1945 combat shrapnel wound to the Veteran's right arm for which the Veteran underwent surgery.  It was noted in a March 1945 report that there was some evidence of radial palsy before the surgery.  After surgery, there was hypesthesia of the radial distribution in the right arm and extreme motor weakness in extension of fingers and wrist.  The report stated that symptoms of radial palsy gradually subsided with only a partial motor weakness left.  There is no reference to tremor in the service treatment records.  A December 1945 separation examination was normal for neurological diagnoses.  Musculoskeletal examination revealed that movement of the right arm was not limited.  Motor power was weak with definite anesthesia.

In a June 1948 VA examination of his right arm, the Veteran complained of aching pain during climatic changes and physical exercise of the arm.  The Veteran also complained of weakness in the joints of the right arm.  The Veteran reported that there was no change in the wound since discharge from service.  The physical examination revealed disturbances of sensation on the radial side of the index finger and right thumb with almost complete anesthesia in those areas.  There was no evidence of muscular paralysis.  Reflexes were normal and "[o]therwise orthopedic examination [was] negative."  The diagnosis was a "healed shrapnel wound right arm and residual nerve injury to right thumb and index finger."  

In January 1992, the Veteran saw Dr. J.S.A. for a general checkup and a "get acquainted" visit.  The Veteran reported his right arm wound, but no mention of tremor was made.

In June of 1993, the Veteran visited Dr. J.S.A. with complaints that he developed a resting tremor involving his upper extremities that seemed to be progressively worsening.  He was concerned that he might have Parkinson's disease.  The impression was "benign essential tremor vs. early Parkinsonism."  

A January 1994 record from Dr. D.L.S. indicated the Veteran was on Parkinsonian medication and that he has a "fairly classical Parkinsonian rest tremor of the right hand."

In March 1994 he was evaluated by neurologist Dr. D.T.  The Veteran reported his history at that time as having a tremor in the right arm ever since his shrapnel wound.  He further reported that over the last two to three years the tremor in the right arm worsened.  The assessment was tremor, most likely related to his old radial nerve injury of the arm.  Dr. D.T. elected to treat him as though he had essential tremor.  In August 1994, based on Dr. D.T.'s assessment, Dr. J.S.A. changed his assessment to "right upper extremity tremor secondary to previous radial nerve injury."

A December 1994 VA examination indicated the tremor in the Veteran's right upper arm was worsening.  The impression was a moderate Parkinson's like tremor in the right arm and hand probably secondary to the injury in the upper right arm.

In a January 1995 medical opinion, neurologist Dr. D.L.S. opined that he would not attribute the mild idiopathic Parkinson's state to the in-service injury.  In September 1995, Dr. J.S.A. noted the tremor was getting worse and that the Veteran has developed some involvement of his left arm.  The assessment was progressive upper extremity tremors.

An April 1996 treatment note from Dr. J.S.A. indicated there still seemed to be some confusion about the Veteran's diagnosis with respect to tremor.  In November 1996, Dr. J.S.A. noted that the Veteran had been given a diagnosis of probable Parkinson's disease after being evaluated by another neurologist.  Thereafter, until March 2000, the Veteran was treated for Parkinson's disease.  An April 1999 note from Dr. J.S.A. stated that the Veteran's gait has become more unstable, presumably due to his progressive Parkinson's.

A March 1999 VA examination record reported that, according to the Veteran, he had always had a tremor in the right hand starting just in the index finger but it has gradually gotten worse to include the hand and lower arm; about five or six months ago, he began to have a pill-rolling tremor in the left hand as well as the right.  On examination, when attempting to detect the extent of the sensory involvement, the examiner stated the examination was not reliable, but "it is obvious the he does have sensory deprivation in the right arm from the shoulder to the hand."  In addition to the tremor, the examiner noted "fixed-faces, widened palpebral fissures and infrequent blinking."  The examiner's diagnosis was "1) tremor secondary to radial neuropathy of the right upper arm secondary to shrapnel injury, and 2) Parkinson's disease, recent onset."

In a February 2000 geriatric assessment, Dr. J.J.K. noted ocular abnormalities and significant motor problems with marked tremors and bradykinesia/shuffling gate.  In March 2000, Dr. J.S.A.'s assessment was "Parkinson's disease versus progressive supranuclear palsy" based on Dr. D.T.'s assessment.  In July 2000, Dr. J.S.A. notes that the Veteran's neurological diagnosis is "progressive supranuclear palsy per Dr. D.T.'s recent correspondence.  Apparently Parkinson's disease has been ruled out."  There are some references in medical records by doctors other than Dr. J.S.A. and Dr. D.T. to Parkinson's disease after the diagnosis was changed to supranuclear palsy.

In March 2001, a report by Dr. J.S.A. notes that the Veteran returned for a followup of a recent bout of pneumonia.  In September 2002, he was brought to the emergency room after developing a cough and shortness of breath.  The report indicates the Veteran suffers from progressive supranuclear palsy and has had a downhill course over the past several months.  A November 2002 hospice record at the Veteran's death indicates a hospice diagnosis of end stage Parkinson's disease.

A December 2013 VA medical opinion evaluated whether the right arm injury with damage to muscle group V and/or right arm injury with radial nerve involvement caused or contributed to the Veteran's death and supranuclear palsy.  The medical examiner concluded that "the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The examiner reasoned that:

The [V]eteran had progressive supranuclear palsy and died in respiratory distress.  The [V]eteran had a localized service connected right upper extremity neurological injury which was not related to any brain trauma or service related illness or injury.  His service connected muscle group V and his radial nerve involvement were downstream neurologically and therefore are unrelated to his central nervous system supranuclear palsy and subsequent death from respiratory failure.

After a review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  Service connection on a presumptive basis due to a chronic disease or continuity of symptomatology is also not warranted because a preponderance of the evidence shows that there were no manifestations of Parkinson's disease or progressive supranuclear palsy in-service or to a compensable degree within one year of separation from service.

In this regard, the service treatment records, which describe in detail the Veteran's hospitalization and treatment for the arm injury, indicate the wound healed with residual weakness and hypesthesia of the radial distribution of the right arm.  The December 1945 separation examination was normal for neurological diagnoses.  Anesthesia and weak motor power were noted, but range of motion was not limited.  The June 1948 examination, performed over two years after separation from service, shows anesthesia limited to the index finger and thumb.  No tremor was noted in each of these examinations.

Here, despite the in-service localized neurologic injury, neither Parkinson's disease nor progressive supranuclear palsy were noted during service or within the one year period following separation from service.  Furthermore, the most probative evidence establishes that his specific in-service symptoms were not characteristic manifestations of the faltal disease process (Parkinson's disease or supranuclear palsy).  As noted in the December 2013 VA medical opinion, the in-service manifestations were consistent with a localized injury rather than a central nervous system disease.

The record reveals first complaints of tremor in 1993.  In 1994, the Veteran reported that he had a tremor in his right arm ever since his shrapnel wound.  As this statement by the Veteran contradicts the reports by the Veteran in, and the findings of, the December 1945 and June 1948 examinations, and because the statement was made almost fifty years after the relevant events, the Board finds the Veteran's statement that he had a tremor in his right arm ever since service not to be credible.    Accordingly, the Board finds the Veteran did not have a tremor in-service or within the one year period following service.

With respect to whether there were manifestations of supranuclear palsy in service, the Appellant does not claim that supranuclear palsy had its onset in service and the record does not support such a claim.  The evidence reflects that there was a medical debate concerning the nature of the fatal disease process.  A neurologic deficit associated with prior injury, Parkinson's disease, and progressive supranuclear palsy were all considered.  Eventually, it was medically determined that the most likely process was supranuclear palsy.  We also note that regardless of the "diagnosis," nothing credible suggests that the localized service-connected disability would cause a central nervous system disease or spread to the other upper extremity, lower extremities or impact the respiratory system.  Again, as noted by the VA examiner, the service-connected disability was localized.

With respect to the claim that the right arm wound caused or aggravated Parkinson's disease or progressive supranuclear palsy, the Board finds the most credible and probative evidence in this regard is the December 2013 VA medical opinion in which the examiner reasoned that the Veteran's service connected right upper extremity injury was localized and was downstream from brain trauma or central nervous system supranuclear palsy and subsequent death from respiratory failure.  This indicates that the right radial nerve injury is not related to the progressive supranuclear palsy.  As Parkinson's disease is disease of the brain, the Board finds the same reasoning applies with respect to supranuclear palsy as it does to Parkinson's disease.

The Board also finds the January 1995 medical opinion by Dr. D.L.S. and the March 1999 VA medical opinions highly probative.  These opinions indicate the right arm tremor due to the shrapnel injury is not related to the diagnosis of Parkinson's disease that the Veteran carried beginning around 1993.

With respect to the report by Dr. D.T. in March 1994 and Dr. J.S.A. in August 1994 that the right arm tremor was due to the right arm radial injury, the Board finds these reports are merely evidence that the radial injury to the arm was related to a right arm tremor.  The reports do not indicate that the right arm injury or any tremor associated with it caused or aggravated Parkinson's disease or supranuclear palsy.

The treatment records show that in 1996 when the Veteran developed tremor in his left hand and he exhibited other symptoms, such as unsteady gate, the diagnosis of Parkinson's disease became initially dominant.  Eventually the neurological symptoms were attributed to progressive supranuclear palsy.  Significantly, there was no attribution of the right arm injury and radial nerve symptoms to causing Parkinson's disease or supranuclear palsy once the diagnosis of Parkinson's disease, and then supranuclear palsy, became clearer.  Indeed, in January 1995, Dr. D.L.S., who in January 1994 indicated that the Veteran had a Parkinsonian tremor of the right hand, asserted that the Parkinson's tremor was not attributed to the in-service injury.

It is noteworthy that in April 2014, Dr. J.S.A. submitted an opinion that the Veteran's tremors were "the result of Parkinson's disease that was brought on by the shrapnel wound" the Veteran incurred in service.  In this regard, the Board finds that the credibility and probative weight of this opinion is outweighed by the credibility and probative weights of the March 1999 and December 2013 VA medical opinions.  The VA opinions included more detailed reasoning, and reasoning that the Board finds makes more sense, particularly the fact that the in-service nerve injury was localized and supranuclear palsy is a central nervous system disorder.  

The Board also finds that the specific, reasoned opinions of the March 1999 and December 2013 VA medical examiners are more credible and of greater probative weight than the lay assertions of the Appellant that the Veteran's death was caused by the in-service right arm injury, because the medical provider has greater training, knowledge, and expertise than the Appellant in discussing medical etiologies.  

Turning to the regulations relating to nonservice-connected diseases or injuries, there is no argument or evidence that the Veteran was rated totally disabled for not less than 5 years after discharge or was a POW.  Moreover, as the Veteran died in February 2002 and at that time had been granted a TDIU, effective July 29, 1998, he was not rated totally disabled for at least 10 years immediately preceding death. Significantly, however, the phrase "entitled to receive" includes a situation in which a veteran would have received total disability compensation at the time of death for service connected disability for the required time period but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed in the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1). 

In this case, the Veteran first claimed TDIU in July 1998, and he was granted TDIU in November 1998 as a result of his claim.  Accordingly, there is no basis for a claim of clear and unmistakable error.  There are also other bases under 38 C.F.R. §3.22(b)(3) under which a Veteran may be considered to have been entitled to receive the required compensation, but those are not applicable in this case.

In sum, because the preponderance of the evidence is against a finding of service connection for the cause of the Veteran's death, and because the Veteran was not totally disabled for the period of time prescribed by statute prior to death, service connection for the cause of the Veteran's death is not warranted.



ORDER

The application to reopen a claim for service connection for the cause of death is granted.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


